IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46051

In the Matter of: JOHN DOE,                    )
A Child Under Eighteen (18) Years of           )
Age.                                           )
IDAHO DEPARTMENT OF HEALTH                     )
AND WELFARE,                                   )    Filed: October 11, 2018
                                               )
       Petitioner-Respondent,                  )    Karel A. Lehrman, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE,                                      )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Third Judicial
       District, State of Idaho, Canyon County. Hon. Courtnie Tucker, Magistrate.

       Judgment terminating parental rights, affirmed.

       Aaron J. Bazolli, Chief Canyon County Public Defender; Scott J. Davis, Deputy
       Public Defender, Caldwell, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Teri A. Whilden, Deputy Attorney
       General, Caldwell, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jane Doe appeals from a judgment terminating her parental rights. For the reasons set
forth below, we affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       The minor child of Jane Doe was born in October 2015. In September 2016, the child
was placed in the care of the Idaho Department of Health and Welfare due to the child being




                                               1
without a caregiver after Jane was arrested for domestic violence following a fight with her
boyfriend. The magistrate approved a case plan for Jane.
       While the child was in the custody of the Department, Jane was chronically incarcerated
for various criminal charges and faced probation violations for being noncompliant with the
terms of probation. Jane’s communication with the Department throughout the child protection
case was poor. Jane did not provide the Department with an address or verify that she had safe,
stable housing that was suitable for the child. Jane’s whereabouts were often unknown to the
Department. Jane also did not engage in her case plan or make progress on the tasks included in
the plan even when she was not incarcerated. For example, Jane did not obtain a mental health
assessment within sixty days and did not complete a parenting class. Although Jane underwent a
mental health evaluation shortly before trial and enrolled in a parenting class, she had not
completed the class as of the trial date. Jane participated in some treatment for anger and
anxiety, but did not complete domestic violence treatment as of the trial date. Jane also admitted
using methamphetamine once during the pendency of the child protection case.
       With respect to visitation, Jane did not exercise a consistent visitation schedule with the
child. Jane was often tardy and hostile during visitations and missed visits. The child’s foster
parent testified that the child had difficulty warming up to Jane during visitations and did not
recognize Jane as “mom.” For the duration of the case, Jane did not provide significant support
for the child financially, emotionally, or otherwise.
       In September 2017, the Department filed a petition to terminate Jane’s parental rights.
Following trial, the magistrate terminated Jane’s parental rights after finding clear and
convincing evidence that Jane had neglected the child and that termination is in the child’s best
interests. Jane appeals.
                                                 II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). In a termination proceeding, due process and the
substantial evidence test requires the trial court’s findings be supported by clear and convincing


                                                  2
evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); Doe v. Doe, 143 Idaho 343, 346, 144
P.3d 597, 600 (2006); State v. Doe, 143 Idaho 383, 386, 146 P.3d 649, 652 (2006). Clear and
convincing evidence is generally understood to be evidence indicating that the thing to be proved
is highly probable or reasonably certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060
(2006). Further, the magistrate’s decision must be supported by objectively supportable grounds.
Doe, 143 Idaho at 346, 144 P.3d at 600.          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order terminating parental
rights. Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65.
                                                 III.
                                            ANALYSIS
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved.              I.C. § 16-2001(2).       Idaho Code
Section 16-2005 permits a party to petition the court for termination of the parent-child
relationship when it is in the child’s best interests and any one of the following five factors exist:
(a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between the child and
a presumptive parent; (d) the parent is unable to discharge parental responsibilities for a
prolonged period and the inability to do so will be injurious to the health, morals, or well-being
of the child; or (e) the parent is incarcerated and will remain incarcerated for a substantial period
of time. Each statutory ground is an independent basis for termination. Doe, 144 Idaho at 842,
172 P.3d at 1117.
       Jane argues that the magistrate erred in concluding that she neglected her child and in
concluding that termination is in the child’s best interest. We hold that Jane has failed to
establish the magistrate erred. We address each of Jane’s arguments in turn.
A.     Neglect
       Idaho Code Section 16-2002(3) defines “neglect” as any conduct included in I.C.
§ 16-1602(31). Neglect also includes situations where the parent has failed to comply with the


                                                  3
court’s orders or the case plan in a child protection case, the Department has had temporary or
legal custody of the child for fifteen of the most recent twenty-two months, and reunification has
not been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. Section 16-1602(31)(a) provides that a child is
neglected when the child is without proper parental care and control, or subsistence, medical or
other care or control necessary for the child’s well-being because of the conduct or omission of
his or her parents, or their neglect or refusal to provide them. Section 16-16002(31)(b) provides
that a child is neglected when the parents are unable to discharge their responsibilities to and for
the child, and as a result of such inability, the child lacks the parental care necessary for his or
her health, safety, or well-being.
       The magistrate found, and it is uncontested, that the child had been in the Department’s
custody for approximately nineteen months at the time of the termination trial, which is beyond
the statutory goal of achieving reunification within fifteen months. The magistrate found that
Jane neglected her child because, over the nineteen months the child was in the Department’s
custody, Jane did not exercise proper parental care and control over the child. Jane did not
provide the child with subsistence, education, medical, or other care or control necessary for the
child’s well-being. The magistrate further found that Jane failed to comply with the court’s
orders or the case plan.
       Jane argues that the magistrate’s finding that she failed to comply with the case plan was
erroneous because, although she failed to comply with her case plan, she has since demonstrated
that she is capable of addressing her personal issues and has the ability and desire to reunify with
the child. Jane attributes her failure to complete her case plan and her “ineffective” visits with
the child to her time in prison and personal issues. Jane asserts that her eventual completion of
initial assessments and treatment should preclude termination and argues that she “should not be
penalized for her personal challenges and errors in behavior that complicated her ability to
comply with probation and be a mother to her child.” According to Jane, she has been denied
“the opportunity to recover and extricate herself from the life she was living and finally make a
sincere effort to fully participate in the case plan and reunify with her child.”
       The magistrate addressed the relationship between Jane’s incarceration and her ability to
complete her case plan and noted that Jane’s incarceration was due to her “own repeated and


                                                  4
willful criminal acts.” Even when not incarcerated, Jane did not attempt to engage with the tasks
of the case plan until the “eleventh hour” before the termination trial. Jane’s last minute efforts
to engage with the tasks in her case plan shortly before trial were insufficient and did not result
in completion of the case plan. Significantly, Jane did not develop a bonded, healthy parental
relationship with the child, which was a fundamental component of the case plan. Despite the
Department’s efforts to facilitate visitation and allow Jane the opportunity to develop the bond,
Jane did not maintain a consistent and meaningful visitation schedule sufficient to develop a
proper attachment with the child. The magistrate also found that Jane “still has a long way to go
to stabilize her life” and had not demonstrated the ability to care for her child and meet the
child’s special needs. The magistrate, therefore, found there was clear and convincing evidence
Jane neglected her child. Upon review of the evidence presented, we conclude Jane has failed to
show error in the magistrate’s finding that Jane neglected the child.
B.     Best Interests of the Child
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       The magistrate found it is in the best interests of the child to terminate the parent-child
relationship. The magistrate cited the following factors in support of this finding: Jane failed to
provide significant support for the child while the child was in foster care; Jane failed to
meaningfully participate in meeting the child’s needs while in foster care; Jane failed to
demonstrate an ability to maintain housing or employment; Jane failed to demonstrate the ability
to parent on a day-to-day basis; Jane continued to engage in criminal conduct during the course


                                                  5
of the child protection action; and Jane was not in a position to provide a permanent, safe, and
stable home for the child. In addition, the magistrate noted the child’s improvement while in
foster care where the child’s special needs were being met by the foster parent. The child
responds well to the foster parent and is stable in the foster home. Conversely, the child has not
developed a bond with Jane and does not regard Jane as “mom.” Based on these findings, the
magistrate concluded there was clear and convincing evidence that termination is in the child’s
best interests.
        Jane asserts the magistrate erred in its best interests determination because, since the
termination trial, Jane has been released from custody, completed assessments, and received
counseling to address her personal issues. Jane contends that she is now in a position to comply
with the case plan and demonstrate an ability to develop a healthy parental relationship with the
child. Appellate review is limited to the evidence presented to the trial court. Nelson v. Nelson,
144 Idaho 710, 714, 170 P.3d 375, 379 (2007).               Jane’s post-termination efforts do not
demonstrate error by the magistrate.
        Jane also argues that it is not in her best interests to lose the relationship with her child,
the evidence is “not conclusive” that she is unable to continue making progress on her case plan,
and the evidence was not properly weighed in consideration of her interests. The magistrate
terminated Jane’s parental rights under I.C. § 16-2005(1), which considers the best interests of
the child, and not under I.C. § 16-2005(3), which considers the best interests of both the child
and the parent. Under I.C. § 16-2005(1), a court can terminate parental rights if it is in the best
interests of the child and if the parent has neglected the child. After considering the applicable
legal standards and the evidence presented, we conclude Jane has failed to show error in the
magistrate’s finding that termination is in the child’s best interests.
                                                  IV.
                                          CONCLUSION
        There was clear and convincing evidence that Jane neglected the child and it is in the best
interests of the child for Jane’s parental rights to be terminated. Accordingly, the magistrate’s
judgment terminating Jane’s parental rights is affirmed.
        Chief Judge GRATTON and Judge GUTIERREZ, CONCUR.




                                                   6